ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Cape Henry Associates, Inc.                    ) ASBCA No.          62116
                                               )
Under Contract No.     N00178-14-D-8009        )

APPEARANCE FOR THE APPELLANT:                     Mr. William Allen
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Paul Scheck, Esq.
                                                   Trial Attorney
                                                   Philadelphia, PA

                                ORDER OF DISMISSAL

      The parties have settled their dispute, and appellant, without opposition from the
government, moves for the voluntary dismissal of the appeal with prejudice.
Accordingly, the appeal is dismissed, with prejudice.

      Dated: July 8, 2020



                                               TIMOTHY P. MCILMAIL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62116, Appeal of Cape Henry
Associates, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 9, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals